State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: March 12, 2015                     106272
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

TERELL R. WILSON,
                    Appellant.
________________________________


Calendar Date:   January 8, 2015

Before:   Peters, P.J., Lahtinen, McCarthy and Lynch, JJ.

                              __________


     John R. Trice, Elmira, for appellant.

      Gerald F. Mollen, District Attorney, Binghamton (Joshua S.
Shapiro of counsel), for respondent.

                              __________


McCarthy, J.

      Appeal from a judgment of the County Court of Broome County
(Cawley, J.), rendered July 19, 2013, convicting defendant upon
his pleas of guilty of the crimes of attempted assault in the
second degree and attempted criminal possession of a controlled
substance in the third degree.

      Defendant pleaded guilty to a superior court information
charging him with attempted assault in the second degree.
Pursuant to the plea agreement, defendant was to be sentenced, as
a second felony offender, to a prison term of 1½ to 3 years.
County Court advised defendant that if he failed to appear for
sentencing, it would not be bound by the plea agreement and could
impose a prison sentence of 2 to 4 years. Following the plea,
defendant failed to appear for sentencing and County Court issued
                              -2-                  106272

a bench warrant. Defendant was subsequently arrested and charged
with committing various crimes while awaiting sentencing on his
attempted assault conviction. He agreed to plead guilty to a
superior court information charging him with attempted criminal
possession of a controlled substance in the third degree in full
satisfaction of the new charges. Defendant was sentenced, as a
second felony offender, to a prison term of 2 to 4 years for the
attempted assault conviction and four years for the attempted
criminal possession of a controlled substance conviction, to be
followed by three years of postrelease supervision, with the
sentences to run concurrently. Defendant now appeals.

      We affirm. Defendant's contention that he did not receive
the effective assistance of counsel is unpreserved for our review
inasmuch as the record fails to indicate that defendant made an
appropriate postallocution motion (see People v Moses, 110 AD3d
1118, 1118 [2013]; People v Stroman 107 AD3d 1023, 1025 [2013],
lv denied 21 NY3d 1046 [2013]). To the extent that his claims
address matters outside of the record, they are more properly the
subject of a CPL article 440 motion (see People v Sylvan, 107
AD3d 1044, 1045-1046 [2013], lv denied 22 NY3d 1141 [2014];
People v Stroman, 107 AD3d at 1025 [2013]).

     Peters, P.J., Lahtinen and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court